Case 3:20-mj-02509-LS Document1 Filed 06/15/20 Page 1 of 4

i
| |

     
  
   
 

FILED

 

AO 91 (Rev. H/I1) Criminal Complaint June 15, 2020
. Clerk, U.S. District Court
UNITED STATES DISTRICT COURT ||| Westem District of Texas

for the
By. EP _.

Western District of Texas

 

 

 

United States of America }
v. )
Manuel Flores Case No. EP:20-M-02509-L5;
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
|, the complainant in this case, state that the following is true to the best of my ne and belief.
On or about the date(s) of June 13, 2020 in the county of El Raso in the
___Westem _ Districtof ss Texas __, the defendant(s) violated:
Code Section Offense Description
Title 18; U.S.C. Section 875 (c) - Transmitted in interstate and foreign commerce commun "ons containing
Interstate Communications threats to injure the person of another

This criminal complaint is based on these facts:

i Continued on the attached sheet.

 

 

 

 

 

 

 

 

 

{ Le Ginant's si a ure
Ge6rge Torres, FBI peri | Agent
Printed name a aire
i
Sworn to before me telephonically.
Date: June 14, 2020, at 11:02 p.m.
Judge's signa, T

City and state: El Paso, Texas Leon Schydlower, United States|Magistrate Judge

 

Printed name and lille

 
Case 3:20-mj-02509-LS Document1 Filed 06/15/20 Page 2 of 4

1. I, George Luis Torres, hereinafter referred to as Affiant, am a Special Agent of the
Federal Bureau of Investigation (FBI), United States Department of Justice and conduct
investigations of violations of Federal Criminal Law.

2. I make this affidavit in support of an application for a criminal complaint under
Federal Rule of Criminal Procedure Rule 4.

3. The information contained herein is based on my personal knowledge and
observations made during the course of this investigation, information conveyed by other law
enforcement personnel, from interviews and investigative activity, and the review of records and
documents obtained during this investigation.

4. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of Title 18, United States Code (U.S.C.), Section 875 (c), Interstate Communications of
Threat to Injure, have been committed and will be committed by MANUEL FLORES.

PROBABLE CAUSE STATEMENT

 

3. On June 13, 2020, the FBI received an online tip to the FBI National Threat
Operations Center (NTOC) concerning a YouTube video by “Don’t CA My TX” with an alleged
threat to shoot protestors in the vicinity of Dallas, Texas. The online tip came from an individual
with an Internet Protocol address resolving to Tallinn, Estonia.

6. NTOC reviewed the link “"https://www .youtube.com/watch?v=BH8vSmEhGyl"
to the YouTube video "Nigger Lives Matter" by "Don't CA My TX". The video consists of a seated
individual visible from the knees down, with what appears to be an AR-15 style rifle resting on
the individual’s feet. An unidentified speaker in the video begins to speak and says “T just wanted
to make a real quick video for all you niggers that seem to be on timeout...”. The speaker proceeds

to details his plans to be in Dallas, Texas on "Monday at around 0600" travelling "I-20 Eastbound"

 
Case 3:20-mj-02509-LS Document1 Filed 06/15/20 Page 3 of 4

from "Midland/West Texas" asking for the Black Lives Matter to "stop me" and states that has
"S00 rounds of something, 500 rounds, I don’t know, could be 5.56, could be snowcones, could be
ping pong balls, I don’t know". The speaker is also heard to say "stop me, I'm pissed an I'm tired,
and I'm ready" and further states "my dream is at least take out at least 200 niggers, fucking
savages, out."

7. NTOC issued Voluntary Emergency Disclosure Request to Google and Verizon.
Google provided telephone number with a 760 area code. Verizon provided subscriber information
for an individual in in Brawley, California. However, an online query for the telephone number
yielded the name of MANUEL FLORES with address in El Paso, Texas.

8. On June 14, 2020 at approximately 3:00 a.m., FBI Special Agents interviewed
FLORES at his residence in El Paso, Texas. This address is in the Western District of Texas.

9. FLORES is currently tractor-trailer operator and has been since 2008.

10. | FLORES had just returned to El Paso from a delivery route in Arizona on early
Saturday morning, June 13, 2020. FLORES stated he subsequently consumed approximately 8 or
9 IPA style beers.

11. | FLORES confirmed to interviewing FBI Special Agents that the YouTube account
“Don’t CA My TX” belonged to him.

12. | FLORES was shown a portion of the aforementioned video. FLORES confirmed
that he made the video but could not remember what he said due to his consumption of alcohol.
FLORES stated he loves America and is upset about what is going on right now. However,
FLORES has no intention of harming anyone but would defend himself if he had to. FLORES

was remorseful and apologetic to the interviewing FBI Special Agents.

 
Case 3:20-mj-02509-LS Document1 Filed 06/15/20 Page 4 of 4

13. In the presence of the FBI Special Agents, FLORES logged into the YouTube
account, “Don’t CA My TX,” and deleted the video, "Nigger Lives Matter."

14. ‘In the video, FLORES spoke as with a drawl or southern twang, which was not
present in his speech pattern during the interview.

15. FLORES admitted to owning an AR-15 style rifle. FBI Special Agents observed
an AR-15 style rifle in the aforementioned video.

16. FLORES provided consent to FBI Special Agents to search his residence and
vehicle. FBI Special Agents found a black AR-15 style rifle in FLORES’ bedroom. A 5.56 round
can be used in AR-15 rifles.

17. FLORES stated he had a misdemeanor charge out of California for discharging a
firearm. FLORES claimed that he had been drinking while cleaning his shotgun and that during
the cleaning process, FLORES discharged the firearm accidentally.

18. On June 14, 2020 at approximately 1:00 p.m., an FBI Special Agent telephonically
communicated with FLORES who advised he was currently 200 miles west of Dallas, Texas.
FLORES stated that he planned to stay overnight at a hotel in the Cisco/Weatherford, Texas area
and that he had a delivery scheduled for June 15, 2020 in Irving, Texas.

19. Based on Affiant’s experience, YouTube is an online media platform and a
subsidiary of Google LLC, 1600 Amphitheatre Parkway, Mountain View, California 94043.

Videos on YouTube are posted and accessed via the internet.
